Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered February 27, 1990, convicting him of attempted murder in the second degree, assault in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*845We find that the prosecutor’s improper remarks did not deprive the defendant of a fair trial. Many of the contentions regarding remarks now challenged by the defendant were not preserved for our review since the defendant failed to request additional curative instructions or move for a mistrial once the trial court sustained his objection and issued curative instructions (see, CPL 470.05 [2]; People v Medina, 53 NY2d 951, 953; People v Rodriguez, 135 AD2d 586). In any event, even though several of the prosecutor’s remarks during summation improperly referred to matter outside of the evidence, we find that the other remarks were a fair comment on the evidence. Additionally, we find that the improper comments did not prejudice the defendant in light of the overwhelming evidence of his guilt, including his identification by three eyewitnesses and the fact that his fingerprints were found at the scene (see, People v Crimmins, 36 NY2d 230). Bracken, J. P., Sullivan, Lawrence and Ritter, JJ., concur.